Title: From Thomas Jefferson to William Frederick Ast, 9 February 1788
From: Jefferson, Thomas
To: Ast, William Frederick



Sir
Paris Feb. 9. 1788

You will perceive by the inclosed letter that it is the wish of Mr. Barclay that the books and papers of the Consular office be removed to this place, and deposited with me till further orders. The Commissioners of the Treasury have signified to me their concurrence in this measure. I should not chuse to receive them otherwise than in one or more trunks, sealed: as I do not purpose to open them while they remain in my possession. I must therefore desire you to deliver them in this form, with a list of the particulars contained in the boxes. From what I learn, the balance due to you cannot be paid till the month of June: but I beleive it may certainly be paid to you at that time. I am with much esteem Sir Your most obedient humble servant,

Th: Jefferson

